DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 15, 17-20, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yajima (US 4,947,262).
With regard to claim 1, an image forming apparatus comprising: 
a body (210) [housing; ];
a recording device (121) supported by the body, the recording device including a recording section configured to form an image on a recording medium (A); and
two roller portions (212) provided to the body and configured to rotate on the recording medium while the body is moved in a scanning direction (Y) for image formation, the two roller portions combined into a roller unit to rotate coaxially [Figs. 8, 9 & 13]
the roller unit attached to a member of the body [portion including opening (211); Fig. 13, 14A & 14B], the member covering a side of the body facing the recording medium during image formation [Fig. 14A], and
the roller unit being within a projected area of the body being viewed from a recording medium side. [Fig. 14A]
With regard to claim 2, wherein the body includes a recording side (not labeled) on which the recording section is exposed [Figs. 13 & 14A], and
wherein respective positions of the two roller portions are deviated from the recording section in an orthogonal direction along the recording side (X direction) and orthogonal to the scanning direction. [Figs. 13 & 14A]
 With regard to claim 3, wherein one of the two roller portions is disposed at a first position deviated from the recording section toward one end side of the body in the orthogonal direction [Figs. 13 & 14A], and
wherein the other of the two roller portions is disposed at a second position deviated from the recording section toward the other end side of the body in the orthogonal direction. [Fig. 13]
claim 4, wherein the respective positions of the two roller portions are deviated from the recording section toward one end side of the body in the orthogonal direction to the scanning direction. [Fig. 13]
With regard to claim 5, wherein the roller unit further includes a metal shaft (212a) to which the two roller portions are fixed. [Fig. 13]
With regard to claim 6, wherein the roller unit further includes a shaft (212a) to which the two roller portions are fixed, and
wherein the image forming apparatus further comprises a pressing member (240) disposed in contact with the roller unit and configured to press the shaft in an axial direction of the roller unit.
With regard to claim 7, further comprising at least one additional roller unit (213), and
wherein the roller unit and the at least one additional roller unit are arranged in the scanning direction. [Fig. 13]
With regard to claim 8, wherein the body includes:
a grip portion (210a) to be gripped by a user and disposed on one end side of the body in the orthogonal direction [Fig. 8]; and
an instruction input portion (210d) disposed on the other end side of the body in the orthogonal direction and on an upper side of the body, the instruction input portion to be operated by the user for input of an operation instruction.
With regard to claim 9, further comprising a switching device (220) configured to switch a state of the image forming apparatus during image formation between:
a roller contact state in which the two roller portions are in contact with the recording medium [Fig. 10C]; and
a roller contactless state in which the two roller portions are contactless with the recording medium [Fig. 10A].
claim 10, wherein the switching device includes a holder (221a) [Fig. 10A] configured to hold the roller unit rotatably and removably from the holder, and
wherein the state of the image forming apparatus is switched by the roller unit being attached to and removed from the holder.
With regard to claim 15, an image forming apparatus comprising: 
a body (210) [housing; ] including a recording side (not labeled) [Fig. 10C];
a recording device (121) supported by the body, the recording device including a recording section (121, 122, 233) configured to form an image on a recording medium (A) and exposed on the recording side [Fig. 10C]; and
a roller portion (213) provided to the body and configured to rotate on the recording medium while the body is moved in a scanning direction (Y) for image formation, the roller portion disposed at a position deviated from the recording section in an orthogonal direction along the recording side and orthogonal to the scanning direction, Fig. 10A]
the roller portion attached to a member of the body [Fig. 14A & 14B], the member covering a side of the body facing the recording medium during image formation [Fig. 14A], and
the roller portion being within a projected area of the body being viewed from a recording medium side. [Fig. 14A]
With regard to claim 17, wherein a position of the recording section is deviated from a center of the body in the orthogonal direction. [Fig. 10A]
With regard to claim 18, a body (210) of an image forming apparatus [Fig. 13] to form an image on a recording medium (A), the body configured to house a recording device to form an image on a recording medium [Fig. 13], the body comprising:

the roller unit attached to a member of the body [portion including opening (211); Fig. 13], the member covering a side of the body facing the recording medium during image formation, and
the roller unit being within a projected area of the body being viewed from a recording medium side. [Fig. 13]
With regard to claim 19, wherein the two roller portions are separate from each other [Fig. 13].
With regard to claim 20, wherein the roller unit further includes a shaft (212a) to which the two roller portions are attached [Fig. 13], and the shaft is common to the two roller portions and at respective centers of rotation of the two roller portions [Fig. 13].
With regard to claim 22, wherein the roller portion is fixed to a shaft (212a), and the roller portion is attached via the shaft to the recording side [Fig. 13].
With regard to claim 23, wherein the roller unit includes a shaft (212a) to which two roller portions (212) are fixed, and the shaft is attached to the member of the body [Fig. 13].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US 4,947,262).
claim 16, Yajima discloses all the limitations of claim 15 but does not disclose wherein the roller portion has a length not shorter than 20 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a roller portion with a length not shorter than 20 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Allowable Subject Matter
Claims 11-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 -12 appear to be allowable because the prior art does not teach or make obvious a plurality of projections projecting from the recording side of a body, wherein the plurality of projections supports the body without the roller unit.
Claims 13-14 appear to be allowable because the prior art does not teach or make obvious a  switching device that includes a spacer to be removably attached to a recording side of a body and interposed between the body and a recording medium, to float the roller unit from the recording medium.
Claim 21 appear to be allowable because the prior art does not teach or make obvious a shaft, to which two roller portions are fixed, attached to a member of the body covering a side of the body facing a recording member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853